UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 20, 2010 INVACARE CORPORATION (Exact name of registrant as specified in its charter) Ohio 1-15103 95-2680965 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One Invacare Way, P.O. Box 4028, Elyria, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(440) 329-6000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders Invacare Corporation (the "Company") held its Annual Meeting of Shareholders on May 20, 2010, in Elyria, Ohio. The following is a summary of the voting results regarding each matter presented to shareholders at the Annual Meeting. Proposal 1. The following individuals were elected as directors to serve three-year terms expiring in 2013 by votes as follows: Nominees For Withheld Broker Non-Votes John R. Kasich Dan T. Moore, III Joseph B. Richey, II Dale C. LaPorte Proposal 2. The proposal to approve and adopt an amendmentto the Company's Code of Regualations to declassify the Board of Directors and provide forthe annual election of directors was approved by votes as follows: Votes representing total voting power: For Against Abstained Votes representing voting power of holders of disinterested shares: For Against Abstained Proposal 3. The proposal to reaffirm approval of the Invacare Corporation Executive Incentive Bonus Planwas approved by votes as follows: For Against Abstained Proposal 4. The proposal to ratify appointment of Ernst & Young LLP as the Company's independent auditors for fiscal year 2010 was approved by votes as follows: For Against Abstained SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Invacare Corporation (Registrant) Date:May 21, 2010 /s/ Anthony C. LaPlaca Anthony C. LaPlaca Senior Vice President and General Counsel
